Citation Nr: 0011177	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-17 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied service connection for a 
back injury.


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
back disorder and her period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition. 38 U.S.C.A. § 1131, (West 
1991); 38 C.F.R. § 3.303 (1999).  The preliminary question 
before the Board is whether the veteran has presented a well-
grounded claim for service connection.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that a claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
See 38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 
Vet.App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to her claim, and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  In a case in which a 
veteran served for 90 days or more during a period of war or 
after January 1, 1947, service connection may be presumed for 
certain diseased, including arthritis, which manifest to a 
compensable degree within one year of service.  38 C.F.R. 
§ 3.307, 3.309.

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
her entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 
3.304(b) (1999).  In this case, the veteran's service medical 
records demonstrate that she was not diagnosed with a back 
disorder when she was inducted into active service.  Thus, 
the Board will presume that she did not have a back disorder 
prior to her active service, unless the record demonstrates 
clear and unmistakable evidence to the contrary.  Here, the 
veteran reported during a November 1997 medical evaluation 
that she has had chronic low back pain since 1985.  There are 
no separation examinations of record.  However, January 1990 
and June 1990 Army Reserve examinations showed normal 
clinical evaluations for the spine.  The veteran also 
reported no medical history of back pain.  Although the 
veteran reported that she had chronic low back pain in the 
past, the Board finds that these reports do not constitute 
clear and unmistakable evidence of a preexisting back 
disorder.  See Crowe v. Brown, 7 Vet.App. 238, 248 (1994).

Service medical records reflect that the veteran was treated 
for back complaints on multiple occasions during active 
service between 1986 and 1989.  In 1986, she was seen for 
mechanical lows back pain, and pain between the shoulder 
blades, at the T1-3 level.  In November 1986 the veteran 
reported that she had back problems since basic training.  In 
August 1987, the veteran had back pain and was diagnosed with 
trapezius and sternocleidomastoid spasm.  In January 1988, 
the veteran was seen for thoracic pain for the last two years 
with no specific injury.  The assessment was facet syndrome 
versus myofascitis.  In February 1988, she reported falling 
and hitting her back on the ground.  X-rays were performed, 
and the impression was of a normal thoracic spine.  In March 
1988, she complained of back pain from the fall two months 
prior.  The x-rays were negative for fracture or disc 
problems.  The diagnosis was thoracic back muscle spasms.  In 
August 1988 the veteran was seen for low back pain.  The 
assessment was mechanical low back pain.  The radiographic 
report showed that there was straightening of curve 
compatible muscle spasm.  There was no bony abnormality 
except spina bifida occulta S1.  

There is no separation examination of record.  However, in 
January 1990 and June 1990 Army Reserve examinations showed 
normal clinical evaluations for the spine.  The veteran also 
reported no medical history of back pain.  Following 
discharge, the veteran was seen in July 1992 for a neck and 
back injury secondary to a motor vehicle accident in June 
1992.  The provisional diagnosis was shoulder, neck, and back 
muscle strain secondary to a motor vehicle accident.

The medical evidence of record establishes that the veteran 
currently has a back disorder.  Albany Orthopedic Center 
outpatient treatment records from September 1994 show that 
the veteran was seen for acute onset of chronic low back 
pain, with a history of intermittent back pain since 1985.  
The diagnosis was of a probable ruptured intervertebral disc 
resolving.  A March 1998 statement of disability record from 
Albany Orthopedic Center shows that the veteran was diagnosed 
with low back pain and degeneration lumbar disc in both 1994 
and 1995.  The private medical records indicate that the 
veteran was hospitalized in March 1998 for a two-level 
anterior lumbar interbody fusion at L4-5 and L5-S1.  

Private outpatient medical records and hospital reports from 
July 1992 to May 1998 indicate continued treatment for a back 
disorder.  However, there is no competent medical evidence of 
nexus between the veteran's in-service back complaints and 
her current back disorder.  In the absence of competent 
medical evidence to support the claim of entitlement to 
service connection for a back disorder, the Board finds that 
the veteran has not presented evidence sufficient to justify 
a belief by a fair and impartial individual that her claim is 
well grounded.


ORDER

Service connection for a back disorder is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

